Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an inside of the latch bolt recess (13)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 24 in fig. 3 has been used to designate both “a top rotation member” and the circular structure that includes the both of “first hole 242” and the “first contact portion 243” in fig. 3  

Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 11, and 13-14 are objected to because of the following informalities: 

Claim 1, pg. 53 line 14 “the second”. The examiner interprets “the second” to be “a second”.
Claim 1, pg. 54, line 5 “a first”. The examiner interprets “a first” to be “the first”.
Claim 3, pg. 55, line 21 “in a closed position”. The examiner interprets “in a closed position” to be “in the closed position”.
Claim 11, pg. 63, line 9 “and engaging recess”. The examiner interprets “and engaging recess” to be “and said engaging recess”.
Claim 13, pg. 65, line 10 “a stop plate”. The examiner interprets “a stop plate” to be “the stop plate”.
Claim 14, pg. 67, line 3 “the deadbolt”. The examiner interprets “the deadbolt” to be “a deadbolt”.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, pg. 55, line 1-2 “the spring (23) is biased between an inside of the latch bolt recess (13) and the passive member (22)” is confusing because the disclosed specification and the drawings do not disclose what “an inside of the latch bolt recess” is, what it includes, where it is located, and how it is able to bias the spring 22. It is the understanding of the examiner, and as shown in figs. 2-4, that the spring 23 is mounted on the shank 223 and between the two bents 221 of the passive member 

Claim 3, pg. 55, line 15-17 “when the first transmission member and the second transmission member are assigned to the top rotation member or the bottom rotation member” is confusing because claim 3, pg. 55, line 8-9 claims the limitation “the top rotation member includes a first transmission member” and claim 3, pg. 55, line 10-11 claims the limitation “the bottom rotation member includes a second transmission member”, But claim 3, pg. 55, line 6-8 also claims the limitation “the top rotation member (24) and the bottom rotation member (25) are overlapped with each other and do not drive each other” which is contradicting to the limitation “the first transmission member and the second transmission member are assigned to the top rotation member or the bottom rotation member”. To continue with the examination, the examiner interprets “when the first transmission member and the second transmission member are assigned to the top rotation member or the bottom rotation member” to be: when the first transmission member and the second transmission member are assigned to the top rotation member AND the bottom rotation member RESPECTIVLY. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon Shih (US-6651466-B1) hereinafter Shih

Regarding claim1, 
A lock comprising: 

a case (1 and 13 collectively) including a first part (1) and a second part (13) which is connected to the first part to form the case;  

5the case including a latch bolt recess (14), a restriction recess (107) and a deadbolt recess (15) defined in a lateral side thereof; 

the latch bolt recess communicating with an installation recess (the installation recess is indicated by the area bordered by the post, pivotal member 104, central fulcrum 551, and post 106) at a distal end (first distal end) of an X-axis of the latch bolt recess (latch bolt x-axis), the installation recess including a first positioning portion (106) located 10corresponding to the distal end of the latch bolt recess, (as shown in the annotated figure of fig. 1 below)

the case including an installation hole (installation hole) defined in a Z-axis (z-axis) thereof and located within the installation recess, (as shown in the annotated figure of fig. 1 below)
 
the case including a first positioning wall (34) formed at an inner bottom (bottom) of the latch bolt recess, the first positioning wall connected with a second positioning wall (55), 15and forming a first slot (first slot), the bottom of the latch bolt recess communicating with the restriction recess via the first slot, (as shown in the annotated figure of fig. 1 below; the first wall 34 contacts the second wall 55 at the stop 105 forming a V-shaped slot, both positioning walls 34 and 55 expand to connect the area behind the recesses 14 and 107)

a distal end of the restriction recess (the distal end of the restriction recess 107 is represented by the area bounded by the post 19, peg 101, fulcrum 541, and fulcrum 551 to connect with the installation recess) communicating with the installation recess, the first slot including a first fixing recess (first fixing recess) and a second fixing recess (105) defined in the second positioning wall (as shown in the annotated figure of fig. 1 below; the first fixing recess and the second fixing recess 105 border the V-shaped first slot structure);  

20the case including a core recess (the core recess is indicated by the area bordered by post 106, post 19, peg 101, stop wall, part of the fourth wall, and the shaded side wall of the first part 1) defined in a distal end (second distal end) of an X-axis of the deadbolt recess (Deadbolt x-axis), and the core recess 53communicating with the installation recess (as shown in the annotated figure of fig. 1 below; the core recess extends upwards along the positive y-axis to connect with the installation recess),

the deadbolt recess including a first guiding slot (first guiding slot) defined in a wall thereof (first wall), the core recess includes a second guiding slot (132) defined in a wall thereof (second wall), [as shown in the annotated figure of fig. 1 below; the second part 13 of the cover/housing 1 includes a first wall and a second wall that border the first and second guiding slots respectively]

 the core recess including a third positioning wall (Third wall shown along the shaded sides of the first part 1) on a top thereof (top side of the core recess is represented by the area bordered by post 106, post 19, and peg 101), the 5third positioning wall including the first positioning portion on a top thereof (Top side), the third positioning wall including a second positioning portion (Second portion) formed on a bottom (bottom side) thereof [as shown in the annotated figure of fig. 1 below, the third positioning wall has a top side and a bottom side extends along the top of the core recess],

 the core recess including a fourth positioning wall (Fourth wall) which is located corresponding one end of the third positioning wall (corresponding to the bottom side), the core recess  including an elongate 10groove (elongated groove) defined in one end of the fourth positioning wall, a core hole (18) defined through an inner bottom (inner bottom) of the core recess and located along a Z-axis of the (Z-axis of the core recess) [as shown in the annotated figure of fig. 1 below; the fourth wall construct a groove as it borders the bottom side of the third wall].

    PNG
    media_image1.png
    1134
    1202
    media_image1.png
    Greyscale

Regarding claim2, 
The lock as claimed in claim 1, wherein a stop wall (Stop wall) is located between the deadbolt recess and the core recess (as shown in the annotated figure of fig. 1 above; the stop wall borders both of the deadbolt and core recesses), the first 15and second fixing recesses, the stop wall, the elongate groove and the fourth positioning wall are located in the first part, the first and second guiding slots are located in the second part (as shown in the annotated figure of fig. 1 above; the first part 1 includes the first and second fixing recesses, the stop wall, the elongated groove, and the fourth positioning wall, while the first and second (132) guiding slots are located on the second part 13).

Allowable Subject Matter
Claims 3 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitation of the base claim and any intervening claims.

Regarding claim 3, 
Although the prior art of record, including Simon Shih (US-6651466-B1), teaches the claimed limitations a lock, a latch bolt, a head, a passive member, a spring, a closed position, an opened position, a top rotation member, a bottom rotation member, a first transmission member, a first hole, a first contact portion, a second transmission member, a second hole, a second contact portion, and a first resilient member. But the prior art of record, including Simon Shih (US-6651466-B1), fails to teach or fairly suggest the structural interaction as stated in the claimed limitation “when in a closed position, the first resilient member (26) bounces back and contacts the first contact portion (243) and the second contact portion (253), the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”. Specifically, the prior art fails to teach or fairly suggest when the lock is at its closed position “the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”.

While the prior art, including Tien-Kao Liu (GB-2466665-A) teaches the claimed limitations a lock, a latch bolt, a head, a passive member, a spring, a closed position, an opened position, a top rotation member, a bottom rotation member, a first transmission member, a first hole, a first contact portion, a second transmission member, a second hole, a second contact portion, and a first resilient member. But the prior art, including Tien-Kao Liu (GB-2466665-A), fails to teach or fairly suggest the structural interaction 

Furthermore, the prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), teaches the claimed limitations a lock, a latch bolt, a head, a passive member, a spring, a closed position, an opened position, a top rotation member, a first transmission member, a first hole, a first contact portion, and a first resilient member. But the prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), fails to teach or fairly suggest the claimed structural limitations a bottom rotation member, a second transmission member, a second hole, a second contact portion and fails to teach the structural interaction as stated in the claimed limitation “the top rotation member and the bottom rotation member are overlapped with each other and do not drive each other “, “the first transmission member and the second transmission member are assigned to the top rotation member or the bottom rotation member “, and “when in a closed position, the first resilient member (26) bounces back and contacts the first contact portion (243) and the second contact portion (253), the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”. 

Moreover, the prior art, including Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), teaches the claimed limitations a lock, a latch bolt, a head, a spring, a closed position, an opened position, a top rotation member, a bottom rotation member, a first transmission member, a first hole, a first contact portion, a second transmission member, a second hole, a second contact portion, and a first resilient member. But the prior art of record, including Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), fails to teach or fairly suggest the structural limitation a passive member and the structural interaction between the claimed limitations and as stated in the limitation “the passive member is fixed to the head , and the spring is biased between an inside of the latch bolt recess and the passive member”, “the first contact portion or the second contact portion compresses the first resilient member and pushes the passive member”, and “the first transmission member (241) and the second transmission plate (251) do not contact the passive member (22)”.

lock disclosed by Simon Shih (US-6651466-B1), Tien-Kao Liu (GB-2466665-A), SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 4-13 are allowable due to depending on claim 3.


Regarding claim 14,
The dependent claim 14 states the following limitations:
“14. The lock as claimed in claim 1, wherein the core recess (17) has a first guide member (178), a restriction plate (4), a driving member (5), an extension plate (6) and a stop plate (7) received therein, the core recess 15(17) defines a loop-like rail (R); a bottom of the restriction plate (4) is located at the rail (R), the first guide member (178) extends through a first guide hole (41) defined in the restriction plate (4), a resilient unit (42) is biased between the restriction plate (4) and a bottom of the third positioning wall (172), the resilient unit 20(42) is connected to the second positioning portion (173) and a resilient 66direction of the resilient unit (42) is correspondent to the first guide hole (41), the restriction plate (4) includes at least one engaging member (43); one end of the driving member (5) is connected to the deadbolt (8) which is movable in the deadbolt recess (15) and is stopped by the stop wall 5(177), the driving member (5) includes a slide slot (51) in which the first guide member (178) extends, the driving member (5) includes a second guide member (52) which is slidable in the first guiding slot (151) and located opposite to one end face of the restriction plate (4), the driving member (5) includes a first notch (53) and a second notch (54) defined in a 10top thereof, the driving member (5) includes a third guide member (56) that is located opposite to a bottom of the deadbolt (8) and located corresponding to the second guiding slot (171), the third guide member (56) is located opposite to one end face of the restriction plate (4); the extension plate (6) has an end thereof eccentrically and 15pivotably connected to the second guide member (52), and the extension plate (6) includes an extension slot (61) which extends toward two opposite extension directions which are located corresponding to the slide slot (51), the first guide member (178) is slidable within the extension slot (61), the 

The prior art of record shows various limitations but the entire claimed inventive concept as stated in claim 14 and the intended structural interaction of the claimed limitations are not anticipated. Although Simon Shih (US-6651466-B1) shows a lock with a first guide member (178), a restriction plate (4), a driving member (5), and a stop plate (7), and disclose the structural interaction among the claimed structural limitations, and as follows: “the first guide member (178) extends through a first guide hole (41) defined in the restriction plate (4)”, “a resilient 66direction of the resilient unit (42) is correspondent to the first guide hole (41)”, “the restriction plate (4) includes at least one engaging member (43)”, “one end of the driving member (5) is connected to the deadbolt (8) which is movable in the deadbolt recess (15)”, “the driving member (5) includes a slide slot (51) in which the first guide member (178) extends, the driving member (5) includes a second guide member (52)”, “the driving member (5) includes a first notch (53) and a second notch (54) defined in a 10top thereof”, “67the stop plate (7) is pivotably connected to the third guide member (56), the stop plate (7) includes an extension portion (71) which includes a corner (72), the extension portion (71) includes a rod (73)”, “when at a locked position, the deadbolt (8) extends beyond the deadbolt recess (15), the engaging member (43) is engaged with the second notch (54), the first guide member (178) is located at an inner end of the slide slot 61 and opposite to the deadbolt (8)”, “the deadbolt (8) is located in the deadbolt recess (15)”, and “the engaging member (43) is engaged with the first notch (53”. 
But the prior art of record, including Simon Shih (US-6651466-B1), does not teach or fairly suggest the structural limitation of an extension plate (6) and a loop-like rail (R) and their claimed interaction among 

The prior art, including Tien-Kao Liu (GB-2466665-A), discloses a lock, a first guide member (178), a restriction plate (4), a driving member (5), an extension plate (6). But the prior art, including Tien-Kao Liu (GB-2466665-A), does not teach or fairly suggest the structural limitation of a stop plate (7) and a loop-like rail (R) and their claimed structural interaction among each other and as claimed in the dependent claim 14 of the instant application.

The prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), discloses a lock and a driving member (5). But the prior art, including SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), does not teach or fairly suggest the structural limitation of a first guide member (178), a restriction plate (4), an extension plate (6), a stop plate (7), a loop-like rail (R) and their claimed structural interaction among each other and as claimed in the dependent claim 14 of the instant application.

Jamie H. Davis (US-7497486-B1) and Wolters Johan Willem Siert (EP-1329578-B1), disclose a lock. But the prior art, including Jamie H. Davis (US-7497486-B1) and Wolters Johan Willem Siert (EP-1329578-B1),does not teach or fairly suggest the structural limitation of a first guide member (178), a restriction plate (4), a driving member (5), an extension plate (6), a stop plate (7), and a loop-like rail (R) as claimed and detailed in the disclosed specification and drawings, and their claimed structural interaction among each other as claimed in the dependent claim 14 of the instant application.

The prior art, including Ching-Tien Lin (EP-1580361-A1) discloses a lock, a first guide member (178), a restriction plate (4), a driving member (5), an extension plate (6) and a stop plate (7). But the prior art, including Ching-Tien Lin (EP-1580361-A1) does not teach or fairly suggest the structural limitation of a loop-like rail (R) as claimed and detailed in the disclosed specification and drawings, nor does the prior art, including Ching-Tien Lin (EP-1580361-A1) teach or fairly suggest the claimed structural interaction among each of the claimed limitations and as claimed in the dependent claim 14 of the instant application.



The examiner can find no motivation to modify the lock disclosed by Simon Shih (US-6651466-B1), Tien-Kao Liu (GB-2466665-A), SUPERIOR BRASS Pty Ltd (AU-2010226865-A1), Jamie H. Davis (US-7497486-B1), Wolters Johan Willem Siert (EP-1329578-B1), and Ching-Tien Lin (EP-1580361-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 15-19 are allowable due to depending on claim 14.


Conclusion
as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
H. G. Voight (US-1003956-A) teaches a mortise type lock that is adjustable to different door widths.
Gary L. Myers (US-9580931-B2) teaches a mechanical and electronically activated access control that uses a mortise type locking system which is used to prevent non-authorized visitors from accessing particular premises.
Santos Jose Maria Graca Dos (GB-2385884-A) teaches a mortise lock with a locking bolt that can project 20 mm with only one turn of the key in the actuating cylinder while reducing the mechanical wear and increasing reliability of the moving parts.
Mathias M Check (US-3242706-A) teaches a lock with a deadlocking latch bolt that allows for the reattraction of the latch bolt by either a key or a knob operation without affecting the dead locking control.
Carl Hoffman (US-1553532-A) teaches of a latch and lock mechanism that is both simple and secure.
Leon Yulkowski (US-3266276-A) teaches a door lock that includes a latch bolt and an inner and outer independently operable control hums. The invention provides for a safety mechanism that can be deactivated from the inside to retract the latch bolt as desired and prevents unauthorized retraction of the latch bolt by any other means.
William Tell III (US-5813255-A) teaches a mortise look with multiple functions that is able to changeover between the functions without removing the lock assembly cover.
Andrey Iliuk (WO-03002836-A1) teaches mortise lock that is installed on an aluminum frame of glass sliding door.
William R. Foshee (US-4389061-A) teaches a hotel-function mortise lock with improved deadlocking and deadlocking release cam mechanism. The invention provides for a simplified construction, smooth and reliable operation, and long operation life.
Paul James (US-4674776-A) teaches a mortise lock that has two relatively-rotatable knob or lever-controlled spindles for independent operation from opposite sides of a door.
Charles A. Cudd (US-4950005-A) teaches a mortise lock that has means to prevent throwing of the deadbolt until a guardbolt is first depressed.
Jerald Schultz (US-3672714-A) teaches a mortise lock with multiple functions
G Alexander (US-3808849-A) teaches a mortise lock for use on an entrance door or the like has a latch operated by a thumbpiece from the outside except when the thumbpiece is released by a locking or disabling mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675